OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 7, 1986 and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State. Her affidavit states that she has relocated to the Commonwealth of Massachusetts where she is employed with a legal services agency and that she has no intention of return*260ing to this State to practice law. There are no complaints pending against her.
Accordingly, we grant the application and direct that her name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
' Resignation accepted and name stricken from roll of attorneys.